DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Status of the Claims
Claims 11-19, and 27-47 are currently pending.  Claims 11-13, 15, 18, 27-29, 31, 34, 36-38, 40, 42, 43, 45-47 are amended; no claims are canceled; and no new claims are added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added steps/functions/operations of “combining the first resource block and the second resource block received concurrently with the first resource block” and “obtaining system acquisition information for a base station based at least in part on the combination of the first resource block and the second resource block” as recited in claims 11, 27, 36 & 45, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 	The newly added subject matter of steps/functions/operations of “combining the first resource block and the second resource block received concurrently with the first resource block” and “obtaining system acquisition information for a base station based at least in part on the combination of the first resource block and the second resource block” as recited in claims 11, 27, 36 & 45, do not have support of proper antecedent basis from the original specification.  To be more specific, according to the original specification, paragraph [0046] recites that “A UE capable of receiving multiple resource blocks at the same time may combine different resource blocks to improve the accuracy and reliability of obtaining the base synchronization sequence”.  Paragraph [0071] recites “If UE 115-a is capable of receiving multiple resource blocks at one time, the UE 115-a may further improve its coverage by jointly detecting the synchronization sequences mapped to multiple resource blocks 210.”  Paragraph [0082] recites “UE [i]s capable of receiving more than one resource block at one time may be aware of the scrambling sequence (e.g., all scrambling sequences 410 used) and may combine the unscrambled base sequences obtained from multiple resource blocks 415-a, 415-b, 415-c of .
Claim Rejections - 35 USC § 112
Claims 11-19, 27-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The newly added features of steps/functions/operations of “combining the first resource block and the second resource block received concurrently with the first resource block” and “obtaining system acquisition information for a base station based at least in part on the combination of the first resource block and the second resource block” as recited in claims 11, 
 	Claims 12-19, 28-35, 37-44, 46 and 47 are rejected for depending on claims 11, 27, 36 and 45, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 12, 16, 27, 28, 32, 36, 37, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in U.S. Patent No. 10,182,412 B2 (of record), hereinafter referred to as Ko, in view of Lee et al. in U.S. Patent No. 8,599,818 B2 (of record), hereinafter referred to as Lee, Miao et al. in U.S. Patent No. 9,325,466 B2 (newly cited), hereinafter referred to as Miao, and You et al. in U.S. Patent No. 10,257,797 B2 (of record), hereinafter referred to as You.
 	Referring to claim 11, Ko discloses a method for wireless communication, comprising: receiving a first synchronization sequence over a synchronization channel mapped to a first resource block associated with a first frequency sub-band of a shared radio frequency spectrum band; receiving a second synchronization sequence over the synchronization channel mapped to a second resource block associated with a second frequency sub-band of the shared radio frequency spectrum band, wherein the first resource block and the second resource block are concurrent in time (col. 2, line 66 to col. 3, line 28, col. 3, line 50 to col. 4, line 3).
 	Ko differs from the claim, it does not disclose the further steps of: obtaining system acquisition information for a base station based at least in part on a combination of the first resource block and the second resource block and establishing a connection with the base station using the obtained system acquisition information, which are well known in the art and commonly applied in wireless communications field for wireless connection establishment.
 	Lee, for example, from the similar field of endeavor, teaches the features of obtaining system acquisition information for a base station based at least in part on a combination of the first synchronization sequence and the second synchronization sequence and establishing a 
 	Ko in view of Lee and Miao still fail to disclose the feature of having the second synchronization sequence is phase-shifted from the first synchronization sequence, which is well known in the art and commonly applied in wireless communications field for improving correlation characteristic of synchronization signal.  You for example, also from the similar field of endeavor, teaches such conventional feature (col. 41, lines 29-56), which can be easily adopted by one of ordinary skill in the art to implement in the method of Ko in view of Lee to improve correlation characteristic of synchronization signal to further enhance the system reliability and efficiency.
 	Referring to claim 12, Ko in view of Lee, Miao and You disclose that obtaining the system acquisition information comprises: applying a first phase shift to the second synchronization sequence to obtain a phase-shifted version of the second synchronization sequence; wherein the combination of the first resource block and the second resource block comprises a sum of the first synchronization sequence and the phase-shifted version of the 
 	Referring to claim 16, Ko in view of Lee, Miao  and You disclose that the first phase shift is based at least in part on a bandwidth of the shared radio frequency spectrum band (col. 41, line 59 to col. 42, line 6 in You).
 	Referring to claims 27, 28, 32, 36, 37, 41, 45 and 46 are rejected for substantially identical reason as claims 11, 12 and 16, except each claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko) or with means plus function (FIG. 14 in Ko) or a non-transitory computer-readable medium (CRM) (col. 18, lines 25-49 in Ko), respectively.
Claims 17, 18, 33, 34, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Lee, Miao and You as applied to claims 11, 27, 36 and 45 above, and further in view of Onggosanusi et al. in Pub. No. US 2017/0359791 A1 (of record), hereinafter referred to as Onggosanusi.
	Referring to claim 17, Ko in view of Lee, Miao and You disclose that the first synchronization sequence comprises at least one of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), but fail to disclose that the first synchronization sequence indicates the primary synchronization signal (PSS), the secondary synchronization signal (SSS), and physical broadcast channel (PBCH), which is conventional and commonly used in wireless communications field as basic elements for forming a synchronization sequence.  Onggosanusi, for example, from the similar field of endeavor, provides such conventional feature (paragraphs [0006], [0008], [0029]-[0030]).

	Referring to claims 33-34 and 42-43, claims 33-34 and 42-43 are rejected for identical reason as claims 17-18, except each claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko) or with means plus function (FIG. 14 in Ko), respectively.
Allowable Subject Matter
Claims 13-15, 19, 29-31, 35, 38-40, 44 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant stated that “In this Amendment, claims 11-13, 15, 18, 27-29, 31, 34, 36-38, 40, 42, 43, and 45-47 are amended and no claims are canceled or added. Therefore, claims 11-19, and 27-47 are present for examination, and claims 11, 27, 36, and 45 are the independent claims. Support for the amendments to the claims may be found throughout the Specification as filed including at least at Paragraphs [0046], [0071], [0091], and [0092], as well as Figures 3A, 3B, 4, and 5.”  The examiner respectfully disagrees for the reasons as indicated/presented above in paragraphs 3-5 of the instant office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ng et al., Berggren et al. and Liu et al. ‘949 are additionally cited to show the conventional feature of synchronization sequence comprises PSS, SSS and/or PBCH similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465